Exhibit 10.1
 
 
AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS


FTS GROUP INC., a Nevada corporation (hereinafter called "Borrower"), and the
parties identified on the signature page hereto (each a “Holder” collectively
the “Holder”) or their registered assigns or successors in interest agree to the
following Amendments to the following documents:


·  
Secured Convertible Promissory Note between the FTS Group, Inc. and the Holders
dated December 29, 2005 (the “Note”); Subscription Agreement between the Company
and the Subscribers, dated, December 29, 2005 (the “Subscription Agreement”);



·  
Guaranty Agreement between FTS Wireless, Inc. and Barbara Mittman as collateral
agent acting in the manner and to the extent described in the Collateral Agent
Agreement for the benefit of the parties identified on Schedule A of the
Guaranty Agreement, dated December 29, 2005 (the “Guaranty Agreement”);



·  
Security Agreement between the Company and Barbara Mittman, as collateral agent
acting in the manner and to the extent described in the Collateral Agent
Agreement for the benefit of the parties identified on Schedule A of the
Security Agreement, dated December 29, 2005 (the “Security Agreement”);



·  
Security and Pledge Agreement between FTS Wireless, Inc. and Barbara Mittman, as
collateral agent acting in the manner and to the extent described in the
Collateral Agent Agreement for the benefit of the parties identified on Schedule
A of the Security and Pledge Agreement, dated December 29, 2005 (the “Security
and Pledge Agreement”); and



·  
Collateral Agent Agreement among Barbara R. Mittman and the parties identified
on Schedule A of the Collateral Agent Agreement dated December 29, 2005 (the
“Collateral Agent Agreement),



each a “Transaction Document” and together the “Transaction Documents”) (the
"Amendment"), dated as of December 13, 2007, among FTS Group, Inc., a Nevada
corporation (the “Company” and/or “Payor”) and the Holders;


WHEREAS, in connection with a Subscription Agreement, the Company issued to
Holders Notes in the aggregate principal amount of $1,896,551, secured by the
Collateral described in the Security Agreement (“Collateral”); and


WHEREAS, the parties desire to amend the terms of the Note as set forth in the
Amended Secured Convertible Note, dated December 13, 2007 and hereby amend the
terms of the remaining Transaction Documents on the terms set forth in this
Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 


                       ARTICLE I

  AMENDMENT OF TRANSACTION DOCUMENTS


1.1       The terms of the Note shall be amended and restated as set forth in
the form of the Amended and Restated Secured Convertible Promissory Note, dated
December 13, 2007 attached hereto as Exhibit A (the “Amended Note”).  If any of
the terms of the Transaction Documents contradict the Amended Note the terms of
the Amended Note shall control


1.2       The Holders agree to waive any and all past defaults and liquidated
damages in the transaction Documents through the date of this Agreement.


1.3  All other terms of the Transaction Documents shall remain in full force and
effect.


1.4  Original amount of the Notes will be increased from $1,896,551 to
$1,991,379 as set forth more fully in Schedule 1.4 hereto.
 
 
                                                  ARTICLE II   
                                                MISCELLANEOUS
    
        2.1           Entire Agreement; Amendments.  The Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.


2.2           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


2.4           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing.


2.5           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


2.6           No Waiver.   The waiver by any party of the breach of any of the
terms and conditions of, or any right under, this Agreement shall not be deemed
to constitute the waiver of any other breach of the same or any other term or
condition or of any similar right.  No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.


2.7           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


2.8           Construction. The article and section headings contained in this
agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


2.9           Capitalized Terms.  Unless otherwise defined, all capitalized
terms used herein shall have the meanings as defined in the Note, Subscription
Agreement, Guaranty Agreement, Security Agreement Security and Pledge Agreement
and Collateral Agent Agreement.


2.10         Further Assurances.  Each party will execute and deliver such
further agreements, documents and instruments and take such further action as
may be reasonably requested by the other party to carry out the provisions and
purposes of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Transaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


COMPANY: FTS GROUP, INC.


/s/ Scott Gallagher
____________________________________________
By: Scott Gallagher
Its: President and Chief Executive Officer
 
 
 
 
                                        HOLDERS:




________________________________________                                                      _______________________________________
ALPHA CAPITAL
ANSTALT                                                                                            
BRISTOL INVESTMENT FUND, LTD.




________________________________________                                                      _______________________________________
ELLIS INTERNATIONAL
LTD.                                                                                           WHALEHAVEN
CAPITAL FUND LIMITED

 
________________________________________                                                      _______________________________________
OMEGA CAPITAL SNMALL CAP
FUND                                                                         CMS
CAPITAL




________________________________________                                                    
 _______________________________________
IROQUOIS MASTER
FUND                                                                                                ASHER
BRAND




________________________________________
MOMONA CAPITAL CORP.










SCHEDULE 1.5


Holder
Original Amount
of the Note
Amount outstanding
Additional 5%
New Note Amount
Alpha
$505,747.00
$505,747.00
$25,287.35
$531,034.35
Bristol
$252,874.00
$252,874.00
$12,643.70
$265,517.70
Ellis
$252,873.00
$232,873.00
$12,643.65
$245,516.65
Whalehaven
$379,310.00
$379,310.00
$18,965.50
$398,275.50
Omega
$126,437.00
$126,437.00
$6,321.85
$132,758.85
CMS
$94,828.00
$94,828.00
$4,741.40
$99,569.40
Iroquois
$189,655.00
$149,655.00
$9,482.75
$159,137.75
Brand
$18,966.00
$0.00
$948.30
$948.30
Mamona
$37,932.00
$12,651.00
$1,896.60
$14,547.60
Total
$1,858,622.00
$1,754,375.00
$92,931.10
$1,847,306.10







 


--------------------------------------------------------------------------------

